Citation Nr: 1233929	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to April 1967 and from May 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The June 2009 rating decision denied entitlement to service connection for bilateral hearing loss.  It also granted service connection for PTSD and assigned a 10 percent rating, effective March 12, 2009.  The Veteran appealed the denial of service connection for bilateral hearing loss and the assignment of a 10 percent rating for PTSD.  In a February 2010 Decision Review Officer Decision, the Veteran's PTSD rating was increased from 10 percent to 30 percent, effective March 12, 2009.  The Veteran has subsequently expressed his dissatisfaction with the 30 percent rating.  Thus, both claims remain on appeal.  
 
The Veteran's power of attorney has changed twice since he filed his claim.  In March 2009, he completed a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," appointing the Nebraska Department of Veterans Affairs as his representative.  In March 2010, he submitted a new VA Form 21-22 appointing Disabled American Veterans as his representative, revoking the appointment of Nebraska Department of Veterans Affairs.  Most recently, he submitted another VA Form 21-22 in August 2011, naming the National Association of County Veteran Service Officers as his representative and revoking Disabled American Veterans' power of attorney.  

The Veteran's Virtual VA electronic claims file contains VA medical records that were added to the record in September 2012.  This file includes records from as recently as September 2012.  Even though the RO has not had the opportunity to consider these records, the Board notes that the only record that is relevant to the claims at issue is a duplicate of an earlier medical record that has already been considered by the RO in connection with this appeal and was of record for consideration at the time of the Veteran's VA examinations.  Thus, the Board finds no prejudice to the Veteran in proceeding with the adjudication of his claims.


FINDINGS OF FACT

1.  Bilateral hearing loss for VA purposes was not shown by any audiological test results in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.

2.  From the effective date of the grant of service connection, the competent evidence of record demonstrates that the Veteran's symptoms of PTSD have been moderate in degree with GAF scores ranging from 45 to 67, and that this disability has more nearly approximated occupational and social impairment with reduced reliability and productivity; however, occupational and social impairment with deficiencies in most areas has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for a disability rating of 50 percent (but no higher) for PTSD have been more nearly approximated during the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

One of the appeals being decided herein arises from the initial award of service connection for PTSD.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, VA's duty to notify with respect to this claim has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

Nonetheless, the Veteran was provided VCAA notice for both of the issues on appeal in a March 2009 letter.  This letter notified the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. This letter also advised the Veteran of the evidence needed to establish a disability rating and effective date for the claims on appeal.  This letter was sent to the Veteran prior to the June 2009 rating decision.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes VA medical records, private medical records, and VA examination reports.

As discussed above, VA has considered and complied with the provisions of the VCAA.  The appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current bilateral hearing loss is related to noise exposure in service.  Specifically, he alleges that his hearing loss was caused by combat-related noise exposure, including "rifles, machine guns and especially loud infiltration course explosions at close range."  For any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  

In the case at hand, the Veteran has submitted evidence corroborating his participation in combat while in Vietnam, and his service personnel records reflect that he served in ammunition storage and, during his service in Vietnam, as an ammunition apprentice.  The Board finds that the Veteran's reported in-service noise exposure is consistent with the circumstances, conditions, or hardships of his service in ammunition storage and as an ammunition apprentice who was exposed to combat in Vietnam.  The Board therefore concedes that the Veteran suffered acoustic trauma while in service.

Having established in-service acoustic trauma, the Board must next determine whether there is a causal relationship between this noise exposure and the Veteran's current hearing loss.  

The Veteran's service treatment records reflect that he underwent examination and filled out medical history reports upon his entrance into and separation from each period of active service.  The record thus contains examination and medical history reports from August 1966, March 1967, April 1968, and July 1969.  All four of the examination reports reflect that the Veteran's hearing was clinically normal upon examination.  Although the April 1968 examination did reflect audiometry hearing thresholds that were elevated compared to the other three, these findings were still within normal limits.  The Veteran expressly denied ear trouble and hearing loss on each of the medical history reports, including upon his release from his final period of active duty.  The Veteran's service treatment records otherwise reflect that he never complained of or sought treatment for hearing difficulties.  

The Board does not dispute that the Veteran currently suffers from bilateral hearing loss.  A January 2010 VA examination report notes puretone averages of 43.75 decibels in the left ear and 40 decibels in the right ear, with left ear speech recognition scores of 84 in the left ear and 80 in the right ear.  Furthermore, medical records from as early as February 2001 note the Veteran's hearing loss complaints.

The only remaining question is whether there is a link between the Veteran's in-service acoustic trauma and his current bilateral hearing loss.  

The Board observes that there are two medical opinions of record that are relevant to the nexus element.  The earlier of these appears in a March 2009 letter from a private audiologist.  According to this record, the Veteran reported that he had difficulty understanding conversations in the presence of any background noise.  He first noticed the constant, bilateral tinnitus in the late 1960s.  The audiologist reviewed some of the Veteran's service and military records.  He noted the Veteran's reports of exposure to the noise of rifle, machine guns, and especially loud infiltration course explosions at close range.  Since that time, the Veteran has been involved in farming.  He denied ear pain, drainage, rapidly progressive hearing loss, balance or dizziness problems, or sensitivity to loud sounds.  Tympanic membranes and ear canals were clear bilaterally.  

Audiology examination revealed puretone averages of 45 decibels in the right ear and 46.25 decibels in the left ear.  Maximum word recognition scores were 96 percent bilaterally.  The audiologist diagnosed bilateral sensorineural hearing loss and opined that "it is quite likely that the noise exposure you suffered during your military service was the beginning of your hearing loss and tinnitus.  The type and degree of your hearing level is consistent with noise induced hearing loss."     

The second relevant examination report of record is a January 2010 VA audio examination.  The examiner noted the in-service audiogram reports that were described above.  The Veteran reported a history of "noise exposure in the military from explosions, jet engines, M-16, M-79, [caterpillar]."  He reported civilian noise exposure from farm equipment.  Following examination, the examiner diagnosed mild to moderately severe bilateral hearing loss.  

The examiner opined that the Veteran's bilateral hearing loss is not likely related to service, since he had normal hearing when discharged from service.  She explained that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift that disappears in 16 to 48 hours after loud noise exposure.  Continuous loud noise exposure can also damage the structure of hair cells, resulting in hearing loss.  She stated that a permanent hearing loss exists if the hearing does not recover completely from a temporary threshold shift.  She concluded that, "[s]ince the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss."  The examiner further noted her clinical expertise as a licensed audiologist when citing the rationale for her opinion.

The Board finds little probative value in the private audiologist's March 2009 opinion.  This opinion was not accompanied by any medical rationale and, while it does note that the Veteran has been "involved in farming" since service, it gives no consideration to post-service occupational or recreational noise exposure.  Furthermore, the audiologist did not account for the normal in-service audiograms and the Veteran's denial of in-service symptomatology.  For these reasons, such opinion is entitled to little probative weight.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight and credibility of the evidence).

On the other hand, the VA examiner who conducted the January 2010 examination reviewed the claims file, considered the Veteran's service treatment records, interviewed and examined the Veteran, and provided medical rationale for her opinion that the Veteran's current bilateral hearing loss is not likely related to in-service noise exposure.  She explained why the findings of normal hearing at the time of the Veteran's separation from service indicate that his current bilateral hearing loss is not related to service.  For these reasons, the opinion by the VA examiner is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Furthermore, although the Veteran is competent to state that he has perceived hearing loss since service, the Board accords more weight to the audiological testing conducted during service as to the absence of hearing loss at that time.  Additionally, while the Veteran contends that his bilateral hearing loss is related to noise exposure during his military service, there is no indication that he has specialized training in diagnosing audiological disorders or determining their etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of sensorineural hearing loss requires medical testing to identify, and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current bilateral hearing loss is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current bilateral hearing loss is not competent medical evidence.

For the reasons set forth above, the Board finds the opinion by the January 2010 VA examiner (which was accompanied by detailed supporting medical rationale) is of greater probative value than the March 2009 opinion by the private examiner (which was accompanied by no medical rationale) and the Veteran's lay contentions regarding the etiology of his bilateral hearing loss (which is not competent medical evidence).

In sum, bilateral hearing loss for VA purposes was not shown by any audiological test results in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran contends that he is entitled to a higher initial disability rating for PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent disabling.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores ranging from 21 to 30 indicate that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

Turning to the evidence of record, the Board notes that the Veteran has denied being treated for his PTSD, and the record does not contain any psychiatric treatment reports.  The pertinent evidence in this case consists of VA examination reports from May 2009 and January 2010, and a September 2009 private psychological evaluation.

The Veteran was afforded a VA PTSD examination in May 2009.  According to the resulting report, the Veteran had a good relationship with his son, but he sometimes became irritated with him.  He had a good relationship with his daughter.  He attended church with his wife but had a difficult time being more social in church.  He had no hobbies.  He was casually dressed and had not shaved.  He was able to maintain minimum personal hygiene.  Psychomotor activity was tense.  His speech was clear, yet anxious.  His attitude toward the examiner was cooperative.  His affect was restricted.  His mood was anxious.  In terms of attention, he had difficulty tracking serial sevens, but he could spell a word forward and backwards.  He was oriented to person, time, and place.  Thought process and content were unremarkable.  He had no delusions or hallucinations.  In terms of judgment, he understood the outcome of his behavior.  Intelligence was average.  In terms of insight, he did not understand that he had a problem.  He did not have inappropriate or obsessive/ritualistic behavior.  He interpreted proverbs correctly.  He had mild to moderate panic attacks that might occur out of the blue.  He did not want to go too far from his home.  He felt angry and agitated.  There were no homicidal or suicidal thoughts.  Impulse control was good.  There was no problem with activities of daily living.  Remote, recent, and immediate memory were normal.  He had mild sleep impairment, irritability, hypervigilance, and startle reaction.  

The examiner diagnosed PTSD and panic disorder without agoraphobia and assigned a GAF score of 67 for the past year.  He found that the PTSD and panic disorder were not caused or aggravated by each other and assigned a GAF score of 60 for the panic disorder.  In terms of the pertinent rating criteria, the examiner found that the Veteran's symptoms most closely met the characterization of "PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."

The Veteran also underwent a private psychological evaluation in September 2009.  The Veteran was somewhat haggard appearing; was clean but not very well-groomed; displayed a pervasive negativistic attitude; appeared to be angry most of the time; slept very poorly; was subjected to nightmares almost every night; was subjected to variably experienced flashbacks; experienced panic attacks, mostly in stressful situations; had very little interest in virtually anything other than staying at home; rarely went to church; appeared to have almost no other outside activity; was extremely irritable and explosive quite often; engaged in no recreation, no visiting, no dining outside of the home, and virtually no sexual activity; and experienced suicidal ideation.  The psychologist stated that it would appear that the Veteran has quite clearly deteriorated significantly in his attentiveness to personal routines and daily habits.  


The Veteran had fair to good flow of conversation and thoughts; abruptness of tone; negative attitude; logical associations; stream of mental activity beyond criticism; well-understood and comprehended articulation and syntax; speech expression that revealed no hint of pathological behavior; general speech associated with anger and detachment of anything positive and no emotional intimacy; variable affect and mood; mildness in general demeanor due to a good deal of anxiety that was at least moderately severe; extreme anxiety; variable mood; rapid speech, generally rapid eye movement, and shaking of knees associated with the amount of anger and/or anxiety he demonstrated; and mental content with a high degree of almost compulsive hypervigilance.  He did not have paranoid or delusional behavior.  His insight into his own difficulty and his judgment were below average.  

He was oriented in all four spheres; alert if not hyperalert; coherent and completely aware of his environment; below average in performing anything more complex than single digit addition and subtraction; generally poor with serial sevens; severely poor with serial threes; below fair with similarities and differences; and extremely poor with proverbs.  His general ability with cognitive questioning was much lower than his general intelligence would have predicted.  His deductive reasoning was poor.  Immediate and long-term recall were extremely poor.  The examiner concluded the Veteran was poor with cognition because (1) his attentiveness and concentration were below what the psychologist would have expected of a man of average intelligence, which he believed was tied up with (2) his anxiety; and (3) he tended to give up as soon as he was frustrated, and the psychologist did not believe the Veteran was the type to go the extra mile and put effort into anything that was going to cause discomfort.  The psychologist diagnosed chronic PTSD, anxiety disorder not otherwise specified, and alcohol abuse in partial remission.  He assigned a GAF score of 45/50.

The Veteran also underwent a VA examination in January 2010.  The Veteran's cousin drove him to the appointment because he was too anxious to drive.  He had distressing episodes once or twice a week, some of which met the full criteria for a panic attack.  He had been married for 40 years and had two children and five grandchildren.  He spent time with his grandchildren.  He had no history of suicide attempts or violent assaultiveness.  There had been increased constriction in social functioning.  

He was casually dressed and had a few days growth of beard.  He was able to maintain minimum personal hygiene.  Psychomotor activity was unremarkable.  His speech was spontaneous, clear, and coherent.  His attitude toward the examiner was cooperative, friendly, relaxed, and attentive.  His affect was appropriate.  His mood was anxious, and he wanted to get out of Omaha.  In terms of attention, he was able to perform serial sevens and spell a word forward and backwards.  He was oriented to person, time, and place.  Thought process and content were unremarkable.  He had no delusions or hallucinations.  In terms of judgment, he understood the outcome of his behavior.  Intelligence was average.  In terms of insight, he understood that he had a problem.  He had sleep impairment, reporting an average of almost five interrupted hours of sleep at night.  He did not have inappropriate or obsessive/ritualistic behavior.  He interpreted proverbs appropriately.  He had panic attacks.  There were no homicidal or suicidal thoughts.  Impulse control was good.  There was no problem with activities of daily living.  Remote, recent, and immediate memory were normal.  

Compared to the May 2009 examination, the Veteran's irritability had increased, but he was able to suppress it so that people around him were not aware of it.  Concentration and watchfulness gave him difficulty.  There had been no remission in PTSD symptoms.  His symptoms had caused some constriction in his ability to function fully occupationally, and they had caused increased constriction in social and recreational activity.  He continued to work full time in ranching and farming that he shared with his son.  The Veteran agreed to seek treatment at the Grand Island VA.  The Veteran's PTSD was characterized as mildly severe.  The examiner diagnosed chronic PTSD and panic disorder without agoraphobia.  He was assigned a GAF current score of 60/55.

The examiner determined that the Veteran's PTSD symptoms were most closely described as being productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that, resolving reasonable doubt in favor of the Veteran, the Veteran's PTSD more nearly approximates the criteria for a 50 percent evaluation since the award of service connection.  The competent evidence of record is in equipoise as to whether the Veteran's symptoms of PTSD have resulted in occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

First, the Board acknowledges that the September 2009 private examination report describes the Veteran's PTSD as more severe than is depicted by the two VA examinations.

The Board notes that each examination was conducted by an individual who is professionally qualified to examine the Veteran and provide a competent evaluation of the extent of his psychiatric disability.  The Board further notes that all three examinations are based on examination and interview of the Veteran.  All three examiners provide highly detailed descriptions of the Veteran's psychiatric symptomatology and discuss the impact his disability has had upon his social and occupational functioning.  These examinations also describe the Veteran's symptomatology in terms of the relevant rating criteria that are enumerated in the Rating Formula, such as impairments in communication and thought processes.  The Board thus finds all three of these examination reports to be probative to determining the level of impairment caused by the Veteran's PTSD.

Thus, when considering all three examination reports together, the Board finds that the reported symptomatology most closely approximates the rating criteria for a 50 percent disability, which is characterized by occupational and social impairment with reduced reliability and productivity.  Of the symptoms that are enumerated in the rating criteria, the examination reports contain evidence consistent with flattened affect; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The May 2009 examination report expressly notes restricted affect, while the September 2009 report notes variable affect.  The September 2009 report also details the Veteran's poor cognition, specifically noting an inability to perform anything more complex than single digit addition and subtraction, and poorness with serial sevens, serial threes, similarities and differences, and proverbs.  Impairment in memory and judgment are specifically noted in the September 2009 examination report.  Disturbances in motivation and mood are illustrated by the September 2009 report's description of the Veteran's reaction to frustration, in that he would give up trying to answer the examiner's questions as soon as he became frustrated.  The examination reports reflect difficulties in socializing, as they discuss the Veteran's problems with taking on a more social role in church and that at one point he was rarely going to church.  The September 2009 report notes the Veteran engaged in no recreation, visiting, or dining outside of the home.

While GAF scores ranging from 45 to 67 have been assigned throughout the period of the claim, the objective evidence of record consistently reflects moderate, rather than mild or severe, symptomatology.  It is thus significant to reiterate that the Rating Schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).


However, a 70 percent rating under Diagnostic Code 9411 is not warranted, as the record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran reported suicidal ideation at the September 2009 private examination, he denied suicidal ideation at the VA examinations and has denied any history of attempting suicide.  Irritability was noted at all three examinations, with the private examination describing the Veteran as being extremely irritable and explosive quite often.  However, he has denied having a history of violent assaultiveness.  The September 2009 report describes the Veteran as appearing somewhat haggard and not very well groomed; however, he was shown to be casually dressed with a few days' growth of beard on both VA examinations.  Casual dress and being unshaven does not rise to a level suggesting neglect of hygiene.  Indeed, the Veteran's occupation is not one generally requiring a clean shaven appearance or business attire on a regular basis.  Thus, his irritability and grooming do not rise to the level of impairment suggested by the 70 percent rating criteria.  Moreover, the Board does not find the isolated statement of suicidal ideation, reported only on the private report and not reiterated on the VA examinations prior to or subsequent to that report, reflective of impaired social and occupational functioning such that a higher 70 percent rating is more nearly approximated.

The Veteran has been married for approximately 40 years and has good relationships with his children and grandchildren.  He is self-employed, working with his son in ranching and farming, and is able to maintain that employment.  Obsessive or ritualistic behavior was not found on either VA examination and was not noted in the private examination report.  None of the examination reports note speech difficulties to the extent contemplated by the 70 percent criteria.  While the Veteran does have anxiety attacks, these attacks are not of such frequency or severity to affect his ability to function independently, appropriately, and effectively.  The Veteran has demonstrated his ability to run his farm, and has been able to adjust his work schedule to accommodate any difficulties associated with PTSD symptomatology. 


In summary, the symptomatology noted in the medical and lay evidence has been adequately addressed by the 50 percent evaluation being assigned from March 12, 2009, the effective date of the grant of service connection for PTSD, and does not more nearly approximate the criteria for an even higher schedular evaluation at any time for the reasons outlined above. 

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case, however, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

With reasonable doubt resolved in the Veteran's favor, a 50 percent rating for PTSD is warranted, effective March 12, 2009.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial disability rating of 50 percent for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


